   Case 3:20-mj-01508-DEA Document 1 Filed 04/15/20 Page 1 of 4 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               : CRIMINAL COMPLAINT
                                       :
       v.                              : Honorable Douglas E. Arpert
                                       :
RASHON ALEXANDER                       : Mag. No. 20-1508 (DEA)
                                       :


      I, Renee Repasky, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

       I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives, and that this Complaint is based on the
following facts:

                             SEE ATTACHMENT B

continued on the attached pages and made a part hereof.



                                       ___________________________________
                                       S/Renee Repasky, Special Agent
                                       Bureau of Alcohol, Tobacco, Firearms
                                       and Explosives

Attested to by telephone pursuant to
Fed. R. Crim. P. 4.1(b)(2)(A) on April 15, 2020,
in the District of New Jersey



HONORABLE DOUGLAS E. ARPERT                 ______________________________
                                                    _________
                                                            _________
                                                            __
UNITED STATES MAGISTRATE JUDGE              Signature     Judicial
                                                    re of J ud
                                                             diic    Officer
                                                                cial O
   Case 3:20-mj-01508-DEA Document 1 Filed 04/15/20 Page 2 of 4 PageID: 2



                               ATTACHMENT A

     On or about January 13, 2020, in Monmouth County, in the District of
New Jersey and elsewhere, the defendant,

                           RASHON ALEXANDER,

knowing that he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm,
namely, an RG Industries, model RG14, .22 caliber revolver, serial number
259630, and the firearm was in and affecting commerce.

     In violation of Title 18, United States Code, Section 922(g)(1).
   Case 3:20-mj-01508-DEA Document 1 Filed 04/15/20 Page 3 of 4 PageID: 3



                                ATTACHMENT B

       I, Renee Repasky, am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”). I am fully familiar with the facts set forth herein
based on my own investigation, my conversations with other law enforcement
officers, and my review of reports, documents and other items of evidence. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

       1.    On or about January 13, 2020, officers of the Eatontown Police
Department responded to State Highway 36 in the area of a hotel located in or
around Eatontown, on a report of a short black male with a gun, wearing a dark
sweatshirt and a skull cap, running behind a nearby store with a white male.
Officers received information that the male with the gun was staying at the hotel.

       2.    As officers approached the area, they observed an individual, later
identified as defendant RASHON ALEXANDER, who matched the description of
the individual referenced in paragraph one, above, walking towards the entrance
of the hotel with a white male (“Individual 1”). An officer followed ALEXANDER
and Individual 1 into the parking lot of the hotel. As the officer did so,
Individual 1 immediately approached the officer, but ALEXANDER continued to
walk away. The officer called ALEXANDER back to him. ALEXANDER then
approached the officer.

      3.    The officer asked ALEXANDER for identification. ALEXANDER
reached into his pocket and retrieved his identification. When ALEXANDER
removed his hand from his pocket, a cigar package fell to the ground. Thereafter,
because the officer recognized the cigar packaging as being of the type commonly
used to smoke marijuana, he asked ALEXANDER if he had any illegal items in
his possession. ALEXANDER admitted that he had marijuana on his person.

      4.    The officer retrieved a small amount of marijuana from
ALEXANDER’s sweatshirt pocket and placed him under arrest. The officer then
searched ALEXANDER incident to arrest and seized a small amount of cocaine
from his wallet and an RG Industries, model RG14, .22 caliber revolver, serial
number 259630 (“Firearm”), which was loaded with five rounds of ammunition,
from his pants pocket. The Firearm was not manufactured in the State of New
Jersey and therefore moved in interstate commerce before January 13, 2020.

     5.     On or about June 10, 2016, ALEXANDER was convicted in the
Superior Court of New Jersey, Monmouth County, of unlawful possession of a
weapon, in violation of N.J.S.A. 2C:39-5(b), a crime punishable by imprisonment
   Case 3:20-mj-01508-DEA Document 1 Filed 04/15/20 Page 4 of 4 PageID: 4



for a term exceeding one year. ALEXANDER was sentenced to a term of
imprisonment of five years.
